DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/23/2022, with respect to the rejections of claims 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a newly found prior art reference. Chow et al. (U.S. Publication No. 2018/0096601; hereinafter Chow) teaches determining a collision is imminent based on the distance and a rate of change of the distance over time (Chow: Par. 34; i.e., the distance between the first vehicle 100 and the second vehicle 150 may be plotted over time, and when the slope of a line between any two data points exceeds a threshold slope, a possible collision may be detected). Therefore, Nister in view of Kockara and Chow teaches the limitations as presented in amended claims 1 and 11. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
In claim 1, line 6, there is a lack of antecedent basis for “the object” and should therefore read “an object”.  
In claim 1, line 14, “determine a collision” should read “determine a collision condition” to allow for continuity with the claimed “collision condition” in line 17.
In claim 1, line 15, “based the distance” should read “based on the distance”.
In claim 11, lines 10-11, “determine a minimum between” should read “determine a minimum distance between”.
In claim 11, line 13, “determine a condition between” should read “determine a collision condition between”.
In claim 11, line 13, “based the distance” should read “based on the distance”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a sensor configured to sense” in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure for the claimed sensor in paragraph 35 of the specification as “the sensor system 14 is composed of any one or a combination of sensors from the following list: camera, radar, ultrasonic, Lidar, etc.”
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (U.S. Publication No. 2019/0243371; hereinafter Nister) in view of Kockara et al. (2007 IEEE International Conference on Systems, Man and Cybernetics, Oct. 2007; hereinafter Kockara) and further in view of Chow et al. (U.S. Publication No. 2018/0096601; hereinafter Chow).
Regarding claim 1, Nister teaches a method for evaluating a collision condition for a vehicle (Nister: Par. 48; i.e., the current disclosure relates to methods and processes for an obstacle avoidance level of an autonomous driving software stack that is used help guarantee that a collision between a vehicle and objects in the environment does not occur),
the method comprising: determining a first polygon representative of the vehicle (Nister: Par. 107; i.e., a bounding polygon may be used to represent the size of the vehicle 102); 
determining a second polygon representative of an object (Nister: Par. 193; i.e., FIG. 9A illustrates representations of the vehicle 102 (e.g., as polygons, or a collection of line segments) and two objects, object 106A and object 106B (e.g., as polygons, or a collection of line segments));
Nister does not explicitly teach wherein the first and second polygons are represented on a coordinate system comprising an origin, and determining a Minkowski Difference between the first polygon and the second polygon on the coordinate system;
However, in the same field of endeavor, Kockara teaches wherein the first and second polygons are represented on a coordinate system comprising an origin (Kockara: Page 2, section B, second paragraph; i.e., Let A and B two convex point sets and x and y two position vectors corresponding to pairs of points in A and B respectively; as displayed in Fig. 2, polyhedral A and B are represented on a coordinate system containing an origin O);  and determining a Minkowski Difference between the first polygon and the second polygon on the coordinate system (Kockara: Page 2, Section B, first paragraph; i.e., Minkowski difference provides transformation of the problem from finding the distance between two convex sets to that of finding the distance between the origin and a single convex set);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nister to have further incorporated wherein the first and second polygons are represented on a coordinate system comprising an origin and determining a Minkowski Difference between the first polygon and the second polygon on the coordinate system, as taught by Kockara. Doing so would allow the system to collect more detailed data and output a more accurate determination which can be used for collision response (Kockara: Page 1, Section III, first paragraph; i.e., Narrow-phase algorithms usually return more detailed information. That information can be later used for the computation of time of impact, collision response and forces, and contact determination).
While Nister teaches determining a convex hull (Nister: Par. 52; i.e., a union of two or more vehicle-occupied trajectories may be determined, such as by using a convex hull of an image of the object or vehicle at each time slice), Nister does not explicitly teach determining a convex hull of the Minkowski Difference on the coordinate system and determining a distance between the convex hull and the origin.
However, Kockara further teaches determining a convex hull of the Minkowski Difference on the coordinate system (Kockara: Page 2, Section B, fourth paragraph; i.e., the closest point to the origin from convex hull Q is now point G; the simplex algorithm determines a convex hull of the Minkowski difference and finds the point of the convex hull closest to the origin) and determining a distance between the convex hull and the origin (Kockara: Page 2, Section B, third paragraph; i.e., the distance of closest point to the origin is equal to the minimum distance between two convex polyhedra due to the Minkowski difference).
	Nister does not teach determining a collision between the vehicle and the object is imminent based on the distance and a rate of change of the distance over time.
	However, in the same field of endeavor, Chow teaches determining a collision between the vehicle and the object is imminent based on the distance and a rate of change of the distance over time (Chow: Par. 34; i.e., the distance between the first vehicle 100 and the second vehicle 150 may be plotted over time, and when the slope of a line between any two data points exceeds a threshold slope, a possible collision may be detected; the slope of the line is the rate of change of the distance over time).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nister to have further incorporated determining a collision between the vehicle and the object is imminent based on the distance and a rate of change of the distance over time, as taught by Chow. Doing so would allow the system to determine an appropriate vehicle response to avoid the potential collision (Chow: Par. 50; i.e., the first vehicle 100 may analyze the proximity data to determine a collision avoidance maneuver).
Nister further teaches and initiating a vehicle response based on the collision condition (Nister: Par. 51; i.e., calculate a safety potential (e.g., a measure of a likelihood or imminence of a collision occurring) for a safety procedure, use the safety potential as a baseline, and then determine whether another action or set of actions can be implemented to adjust the safety potential to decrease the likelihood and/or imminence of a collision occurring; Par. 112; i.e., once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure).
Regarding claim 2, Nister in view of Kockara and Chow teaches the method according to claim 1. Nister further teaches wherein the first polygon is a rectangle (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box). 
Regarding claim 3, Nister in view of Kockara and Chow teaches the method according to claim 1. Nister further teaches wherein the object is a second vehicle (Nister: Par. 111; i.e., the trajectory generator 138 may generate … the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example)).
Regarding claim 4, Nister in view of Kockara and Chow teaches the method according to claim 1. Nister further teaches sensing the object with a sensor on the vehicle (Nister: Par. 63; i.e., the obstacle perceiver 110 may perform obstacle perception that may be based on where the vehicle 102 is allowed to drive or is capable of driving, and how fast the vehicle 102 can drive without colliding with an obstacle (e.g., an object 106, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle 102).
wherein determining the second polygon comprises determining the second polygon based on the object sensed by the sensor (Nister: Par. 193; i.e., FIG. 9A illustrates representations of the vehicle 102 (e.g., as polygons, or a collection of line segments) and two objects, object 106A and object 106B (e.g., as polygons, or a collection of line segments); the sensed object 106A is represented as the second polygon).
Regarding claim 5, Nister in view of Kockara and Chow teaches the method according to claim 4. Nister further teaches wherein the sensor is a camera (Nister: Par. 296; i.e., the vehicle may further include any number of camera types, including stereo camera(s) 1168, wide-view camera(s) 1170, infrared camera(s) 1172, surround camera(s) 1174, long-range and/or mid-range camera(s) 1198, and/or other camera types).
Regarding claim 6, Nister in view of Kockara and Chow teaches the method according to claim 4. Nister further teaches wherein the sensor is a radar sensor (Nister: Par. 285; i.e., the vehicle 102 may further include RADAR sensor(s) 1160).
Regarding claim 7, Nister in view of Kockara and Chow teaches the method according to claim 1. Nister further teaches wherein the first polygon and the second polygon are convex polygons (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box; a rectangle is a convex polygon).
Regarding claim 9, Nister in view of Kockara and Chow teaches the method according to claim 1. Nister further teaches wherein the vehicle response is to alert a driver of the vehicle of the collision condition (Nister: Par. 301; i.e., FCW systems are designed to alert the driver to a hazard, so that the driver can take corrective action … FCW systems may provide a warning, such as in the form of a sound, visual warning, vibration and/or a quick brake pulse).
Regarding claim 10, Nister in view of Kockara and Chow teaches the method according to claim 1. Nister further teaches wherein the vehicle response is to activate a braking system of the vehicle (Nister: Par. 302; i.e., AEB systems detect an impending forward collision with another vehicle or other object, and may automatically apply the brakes if the driver does not take corrective action).
Regarding claim 11, Nister teaches a system for evaluating a collision condition for a vehicle (Nister: Par. 48; i.e., the current disclosure relates to methods and processes for an obstacle avoidance level of an autonomous driving software stack that is used help guarantee that a collision between a vehicle and objects in the environment does not occur),
the system comprising: a sensor configured to sense an object relative to the vehicle (Nister: Par. 63; i.e., the obstacle perceiver 110 may perform obstacle perception that may be based on where the vehicle 102 is allowed to drive or is capable of driving, and how fast the vehicle 102 can drive without colliding with an obstacle (e.g., an object 106, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle 102);
and a controller (Nister: Par. 219; i.e., Controller(s) 1136, may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 102) configured to determine a first polygon representative of the vehicle (Nister: Par. 107; i.e., a bounding polygon may be used to represent the size of the vehicle 102); 
determine a second polygon representative of an object (Nister: Par. 193; i.e., FIG. 9A illustrates representations of the vehicle 102 (e.g., as polygons, or a collection of line segments) and two objects, object 106A and object 106B (e.g., as polygons, or a collection of line segments));
Nister does not explicitly teach wherein the first and second polygons are represented on a coordinate system comprising an origin, and determine a Minkowski Difference between the first polygon and the second polygon on the coordinate system;
However, in the same field of endeavor, Kockara teaches wherein the first and second polygons are represented on a coordinate system comprising an origin (Kockara: Page 2, section B, second paragraph; i.e., Let A and B two convex point sets and x and y two position vectors corresponding to pairs of points in A and B respectively; as displayed in Fig. 2, polyhedral A and B are represented on a coordinate system containing an origin O);  and determine a Minkowski Difference between the first polygon and the second polygon on the coordinate system (Kockara: Page 2, Section B, first paragraph; i.e., Minkowski difference provides transformation of the problem from finding the distance between two convex sets to that of finding the distance between the origin and a single convex set);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nister to have further incorporated wherein the first and second polygons are represented on a coordinate system comprising an origin and determine a Minkowski Difference between the first polygon and the second polygon on the coordinate system, as taught by Kockara. Doing so would allow the system to collect more detailed data and output a more accurate determination which can be used for collision response (Kockara: Page 1, Section III, first paragraph; i.e., Narrow-phase algorithms usually return more detailed information. That information can be later used for the computation of time of impact, collision response and forces, and contact determination).
While Nister teaches determine a convex hull (Nister: Par. 52; i.e., a union of two or more vehicle-occupied trajectories may be determined, such as by using a convex hull of an image of the object or vehicle at each time slice), Nister does not explicitly teach determine a convex hull of the Minkowski Difference on the coordinate system and determine a minimum distance between the origin and the convex hull.
However, Kockara further teaches determine a convex hull of the Minkowski Difference on the coordinate system (Kockara: Page 2, Section B, fourth paragraph; i.e., the closest point to the origin from convex hull Q is now point G; the simplex algorithm determines a convex hull of the Minkowski difference and finds the point of the convex hull closest to the origin) and determine a minimum distance between the origin and the convex hull (Kockara: Page 2, Section B, third paragraph; i.e., the distance of closest point to the origin is equal to the minimum distance between two convex polyhedra due to the Minkowski difference).
	Nister does not teach determine a collision between the vehicle and the object is imminent based on the distance and a rate of change of the distance over time.
	However, in the same field of endeavor, Chow teaches determining a collision condition between the vehicle and the object is imminent based on the distance and a rate of change of the distance over time (Chow: Par. 34; i.e., the distance between the first vehicle 100 and the second vehicle 150 may be plotted over time, and when the slope of a line between any two data points exceeds a threshold slope, a possible collision may be detected; the slope of the line is the rate of change of the distance over time).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nister to have further incorporated determining a collision condition between the vehicle and the object is imminent based on the distance and a rate of change of the distance over time, as taught by Chow. Doing so would allow the system to determine an appropriate vehicle response to avoid the potential collision (Chow: Par. 50; i.e., the first vehicle 100 may analyze the proximity data to determine a collision avoidance maneuver).
Nister further teaches and initiate a vehicle response based on the collision condition (Nister: Par. 51; i.e., calculate a safety potential (e.g., a measure of a likelihood or imminence of a collision occurring) for a safety procedure, use the safety potential as a baseline, and then determine whether another action or set of actions can be implemented to adjust the safety potential to decrease the likelihood and/or imminence of a collision occurring; Par. 112; i.e., once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure),
Regarding claim 12, Nister in view of Kockara and Chow teaches the system according to claim 11. Nister further teaches wherein the sensor is a camera (Nister: Par. 296; i.e., the vehicle may further include any number of camera types, including stereo camera(s) 1168, wide-view camera(s) 1170, infrared camera(s) 1172, surround camera(s) 1174, long-range and/or mid-range camera(s) 1198, and/or other camera types).
Regarding claim 13, Nister in view of Kockara and Chow teaches the system according to claim 11. Nister further teaches wherein the sensor is a radar sensor (Nister: Par. 285; i.e., the vehicle 102 may further include RADAR sensor(s) 1160).
Regarding claim 14, Nister in view of Kockara and Chow teaches the system according to claim 11. Nister further teaches wherein the first polygon is a rectangle (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box).
Regarding claim 15, Nister in view of Kockara and Chow teaches the system according to claim 11. Nister further teaches wherein the object is a second vehicle (Nister: Par. 111; i.e., the trajectory generator 138 may generate … the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example)).
Regarding claim 16, Nister in view of Kockara and Chow teaches the system according to claim 11. Nister further teaches wherein the first polygon and the second polygon are convex polygons (Nister: Par. 99; i.e., for determining the size of the actors (e.g., the vehicle 102 and the objects 106), a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor … the shape may be a two-dimensional shape (e.g., a rectangle or circle), that serves as a bounding box; a rectangle is a convex polygon).
Regarding claim 17, Nister in view of Kockara and Chow teaches the system according to claim 11. Nister further teaches wherein the controller is an electronic control unit of the vehicle (Nister: Par. 314; i.e., the vehicle 102 may further include an instrument cluster 1132 (e.g., a digital dash, an electronic instrument cluster, a digital instrument panel, etc.). The instrument cluster 1132 may include a controller and/or supercomputer (e.g., a discrete controller or supercomputer)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661